                                                                            FILED IN COURT
                                                                            ASHEVILLE, NC

                                                                             Nov 1 3     2020

                IN TFIE LINITED STATES DISTRICT COURT U.S. DISTRIcT COURT
           FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA VV.DISTRICT OF N.C.
                           ASFIEVILLE DIVISION

                           DOCKET NO. 1:2O-CR-00080

L]NITED STATES OF AMERICA
                                                 CONSENT ORDER AND
V.                                             JUDGMENT OF FORFEITURE

JOSHUA EDWARD FLEMING


      WHEREAS, the defendant, JOSHUA EDWARD FLEMING, has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal offenses under
which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 5 924(d) and 28 U.S.C. S 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:20-cr-00080-MOC-WCM Document 22 Filed 11/13/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFIEREFORE, IT IS FIEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Approximately six (6) rounds of CCI .22 caliber ammunition.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property ndy, within thiny days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.




                                           2




     Case 1:20-cr-00080-MOC-WCM Document 22 Filed 11/13/20 Page 2 of 3
      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identiff, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2),and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




]ONATHAN D.LETZzuNG
Assistant United States Attomey




FREDILYN SISON
Attorney for Defendant
                                           Signed:   ly'o*-lr, /.r1 run

                                           w.                    TCALF
                                           United States
                                                             of North Carolina




     Case 1:20-cr-00080-MOC-WCM Document 22 Filed 11/13/20 Page 3 of 3
